Citation Nr: 0947849	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-33 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for a chronic back 
disability, to include as secondary to service-connected 
residuals of cold weather injuries of the upper and lower 
extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to 
February 1946.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2008, at which time it, as well 
as the issue of the veteran's entitlement to service 
connection for residuals of cold weather injuries, to include 
a bilateral hand disorder, were remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, through the VA's Appeals Management Center (AMC) in 
Washington, DC.  The purpose of such remand was to permit the 
AMC to undertake certain evidentiary and procedural 
development and, following the completion of such actions, 
the AMC determined in a rating decision of August 2009 that 
separate grants of service connection for peripheral 
neuropathy of the right and left upper extremities were in 
order.  The previously entered denial of service connection 
for a back disorder was at that time confirmed and continued.  
This case has since been returned to the Board for further 
review.  

The record indicates that in October 2009, the Veteran moved 
the Board to advance his appeal on its docket.  Such motion 
was granted by the Board in December 2009 and expedited 
consideration of the veteran's appeal has followed.  

This appeal is REMANDED to the RO via the AMC.  VA will 
advise the Veteran if further action on his part is needed.  


REMAND

The record includes a statement, dated in October 2005, which 
was compiled by a treating, VA nurse practitioner and which 
includes a medical opinion linking the veteran's claimed back 
disorder to cold injuries he sustained while on active duty 
in Alaska.  As indicated above, service connection was 
established for residuals of cold injuries of the upper 
extremities while this case remained in remand status, and 
notice is taken that the Board by its September 2008 decision 
found the Veteran entitled to service connection for 
residuals of cold injuries or frostbite of the right and left 
feet and associated disability.  In view of the foregoing, 
the aforementioned opinion from the VA nurse practitioner is 
found to reasonably raise a claim for service connection for 
a back disorder secondary to service-connected residuals of 
cold injuries of the upper and lower extremities.  38 C.F.R. 
§ 3.310 (2009).

To date, neither the RO, nor the AMC, has undertaken any 
development or adjudication of the raised issue of secondary 
service connection for a back disability and remand is 
required to accomplish those actions, including compliance 
with the VA's duties to notify and assist, the conduct of a 
VA medical examination inclusive of a medical opinion as to 
the relationship between the claimed back disorder and 
service-connected residuals of cold injuries of the upper and 
lower extremities, and initial adjudication under governing 
law and regulations.  See 71 Fed. Reg. 52744 (2006), amending 
38 C.F.R. § 3.310 by incorporating the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) (secondary service connection 
may be found where a service-connected disability causes or 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  

As the claim for secondary service connection must be 
remanded for the foregoing reasons, the Board must defer 
adjudication of the direct incurrence and presumptive (for a 
back disorder, inclusive of arthritis) aspects of these 
claims for service connection.  Notice is taken that the 
United States Court of Appeals for Veterans Claims has held 
that separate theories in support of a claim for a particular 
disability are to be adjudicated as one claim.  See Robinson 
v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing Bingham 
v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).

Accordingly, this appeal is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159, notify the Veteran of what 
information and evidence are needed to 
substantiate his claims of entitlement to 
direct and secondary service connection 
for a chronic back disability, including 
but not limited to the amended provisions 
of 38 C.F.R. § 3.310, effective from 
October 10, 2006.  See 71 Fed. Reg. 52744 
(2006).  The Veteran must be notified of 
what portion of that evidence VA will 
secure and what portion he himself must 
submit.  If requested, VA will assist him 
in obtaining records of treatment from 
private medical professionals, or other 
evidence, provided that he provides 
sufficient, identifying information and 
written authorization.

Such VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates for 
the disabilities at issue , as outlined 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA to him.

2.  All pertinent VA treatment reports, 
not already of record, should be obtained 
for inclusion in the veteran's claims 
folder.

3.  Thereafter, the Veteran should be 
afforded a VA medical examination in 
order to ascertain the relationship, if 
any, between his claimed back disorder 
and his service-connected residuals of 
cold injuries of the upper and lower 
extremities.  The claims folder must be 
furnished to the examiner for use in the 
study of this case and the report of such 
examination should reflect whether in 
fact the claims folder was actually made 
available to and reviewed by the 
examiner.  

Following a review of the relevant 
medical and X-ray evidence in the claims 
file, as well as the conduct of a 
physical examination and any tests deemed 
necessary, the examiner should address 
the following questions:

Is it at least as likely as not 
that the veteran's service-
connected in-service cold 
injuries or residuals of cold 
injuries of the upper and lower 
extremities have caused or 
aggravated his claimed back 
disorder?  If it is determined 
that any claimed back disorder 
was aggravated by his service- 
connected residuals of cold 
injuries of the upper or lower 
extremities, to the extent that 
is possible the examiner should 
indicate the approximate degree 
of disability or baseline 
(e.g., mild, moderate, severe) 
before the onset of the 
aggravation.

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and the reasons why.

4.  Lastly, again consider the merits of 
the veteran's claim for service 
connection for a chronic back disability, 
on the basis of direct incurrence, by 
presumption, and on the basis that it is 
secondary to service-connected residuals 
of cold injuries of the upper and lower 
extremities.  Such adjudication should be 
accomplished on the basis of all 
pertinent evidence of record and all 
governing law and regulations, including 
38 C.F.R. § 3.310, as amended on October 
10, 2006.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim for benefits, 
and set forth all pertinent evidence and 
governing law and regulations, including 
but not limited to 38 C.F.R. § 3.310, as 
amended on October 10, 2006.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural 
and evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


